Citation Nr: 0432101	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a nasal fracture.

2.  Entitlement to an increased evaluation for residuals of 
lacerations of the back, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from May 1971 to April 1976.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that service connection for residuals of a 
nasal fracture was granted in a rating decision issued in 
February 1977; a zero percent evaluation has been assigned 
effective as of April 1976.  The Board also notes that the 
appellant has raised the matter of service connection for 
headaches secondary to the nasal fracture, and that an April 
2001 VA medical treatment note indicated that the appellant 
reported the development of intermittent headaches 
approximately one month earlier, while a December 2001 VA 
clinic note revealed a treatment plan for a history of new 
onset headache.  The matter is referred to the RO for 
appropriate action.

(The issue of entitlement to an increased rating for the 
residuals of lacerations of the back is addressed in the 
REMAND portion of the decision below.)


FINDING OF FACT

The appellant's residuals of a nose fracture are manifested 
by a narrow right nasal passageway, and a left nasal 
passageway that was more patent.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a nose fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic 
Code 6502 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his nasal fracture disability is 
more severely disabling than the current evaluation reflects.  
He maintains that his nasal condition warrants a compensable 
evaluation.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence of the present level 
of disability is found in the report from VA examination of 
the appellant's nose conducted in October 2002, in VA 
inpatient and outpatient treatment records dated between 
August 2000 and October 2002, and in the various written 
statements submitted by the appellant and his representative.

Review of the appellant's VA inpatient and outpatient 
treatment records dated between 2000 and 2002 reveals that 
the appellant was mainly treated for psychiatric conditions; 
however, no Axis III diagnosis pertaining to nasal fracture 
residuals is listed in these records.  The appellant did not 
complain of, or seek treatment for, any nasal condition.  
There is no diagnosis of any nasal condition.

The appellant underwent a VA nose examination in October 
2002; he complained of stuffiness in his nose, especially on 
the right side.  He denied purulent drainage, as well as 
shortness of breath with or without exertion.  Physical 
examination of the appellant's nose revealed a narrow right 
nasal passageway; the left passageway was more patent.  The 
examiner observed nasal polyps, as well as slightly swollen 
left mucosa and clear drainage on each side.  There was no 
sign of infection.  The October 2002 VA radiology report 
reflects that three views of the appellant's sinuses revealed 
clear sinuses.  The examiner rendered separate diagnoses of 
status-post fracture of the nose with residuals and chronic 
sinusitis.  

The appellant is currently evaluated as zero percent disabled 
(noncompensable) for his service-connected residuals of a 
nose fracture.  A 10 percent disability rating is warranted 
for traumatic deviation of the nasal septum that is 
manifested by 50-percent obstruction of the nasal passage on 
both sides or complete obstruction one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  The evidence of record does 
not reveal 50-percent obstruction of the nasal passage on 
both sides or a complete obstruction on one side such that a 
compensable disability rating is warranted.  Even as early as 
August 1993, a VA examiner found that there was a narrow 
nasal cavity on the right side and a wide cavity on the left.  
Such findings are consistent with what was shown on VA 
examination in October 2002.  Neither examiner found complete 
obstruction on the right side even though it was "narrow."  
As the appellant's manifestations of the residuals of a nose 
fracture do not more closely approximate the criteria for a 
compensable disability rating, an increased rating is not 
appropriate.  (The veteran experiences other symptoms such as 
those typical of sinusitis or rhinitis (nasal polyps), but 
service connection is not in effect for such disability.  The 
RO has only service connected the deviated septum due to 
fracture.)

Notwithstanding the above discussion, a rating in excess of 
that currently assigned may be granted when it is 
demonstrated that the particular disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Because the RO considered the 
applicability of that regulatory provision during the current 
appellate process, the Board has jurisdiction to consider it 
in its deliberations.  See VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's nasal 
fracture disability has presented such an unusual or 
exceptional disability picture at any time so as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  Symptoms in certain cases could have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the noncompensable evaluation in this 
case is adequate.  As discussed above, the diagnostic rating 
criteria provide for a higher rating for the deviated septum, 
but the required manifestations have not been shown in this 
case.  The Board further finds no evidence of an exceptional 
disability picture in this case.  There is no evidence of 
record to indicate that the appellant requires any 
hospitalization or that he has required frequent treatment.  
Moreover, there is no evidence of record that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that further 
consideration of an extraschedular rating is not warranted in 
this case.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim.  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
December 2002 Statement of the Case (SOC) and the April 2003 
Supplemental Statement of the Case (SSOC), and a September 
2003 letter.  He was informed by these documents that the 
evidence of record indicated that his nasal fracture 
symptomatology did not more closely approximate a higher 
(compensable) evaluation.  In addition, the December 2002 
SSOC included the text of 38 C.F.R. §§ 3.159 and 3.321.  He 
was told of all that VA would do and had done, and he was 
instructed as to what he needed to do.  Therefore, VA has no 
outstanding duty to inform the appellant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA 
medical examination and his VA medical records have been 
associated with the claims file.  The appellant was informed 
about the provisions of 38 C.F.R. § 3.159 in the December 
2002 SOC.  The RO sent the appellant a letter in September 
2003 that described VA's duties pursuant to the VCAA, 
including performing development regarding medical records.  
The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant did not 
thereafter submit any additional evidence.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist that was unmet.


ORDER

A compensable evaluation for the residuals of a nasal 
fracture is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the claim for an increased rating 
for residuals of lacerations of the back.  Accordingly, 
further appellate consideration will be deferred.  This case 
is remanded to the RO for action as described below.

Review of the service medical records reveals that the 
appellant fell onto a broken bottle and sustained multiple 
lacerations of the left back.  There were two primary 
lacerations that were closed with deep layers of sutures.  
The appellant underwent a VA medical examination in June 
1976, in conjunction with his original claim for benefits.  
Physical examination revealed five laceration scars on the 
left side of the back that averaged three inches in length.  
Two of the scars were more prominent and tender to palpation.  
The examiner stated that muscles from Muscle Group II and 
Muscle Group XX were involved.

The appellant underwent another VA scar examination in August 
1993.  He complained of pain on movement of the left 
shoulder.  Physical examination of the left shoulder revealed 
a four-inch curved scar that was tender on palpation.  This 
scar was located behind the posterior axillary line and 
medial to the left scapula.  There was localized muscle 
damage and atrophy.  The examiner stated that the appellant 
had pain on abduction, adduction, flexion and internal 
rotation.  Physical examination of the back revealed a four-
inch curved scar on the left lower back that was superficial 
and non-tender.  The examiner noted that there was limitation 
of function of the left shoulder secondary to the scar on the 
posterior aspect of the left shoulder.  The examiner rendered 
diagnoses that included status-post laceration of the 
posterior aspect of the left shoulder with residual tender 
scar and with muscle damage to Group II.

The appellant underwent another VA scar examination in 
October 2002, in conjunction with his increased rating claim.  
The appellant complained of a pulling sensation in the scar 
with any type of overhead lifting, pushing or pulling.  He 
also complained of scar tightness.  Color photographs of the 
left lower back scar were taken; however, no photographs were 
taken of the left scapula scar.  Furthermore, the examiner 
only described one scar, described as being in the left upper 
thoracic segment.  There was loss of underlying tissue.  The 
examiner failed to record the length and width of each 
service-connected scar.  The examiner failed to record range 
of motion of any affected part.  The examiner failed to 
record pertinent findings concerning limitation of function, 
including ranges of motion, and failed to render any opinion 
as to whether or not any noted limitation of function was due 
to the service-connected disability or to some other 
condition.

The Board finds that the October 2002 VA scar examination is 
inadequate in that the scar located behind the posterior 
axillary line and medial to the left scapula was not 
photographed; while the June 1976 and August 1993 VA scar 
examinations described two scars of the left posterior chest 
wall, only one scar was described in October 2002; while the 
June 1976 and August 1993 VA scar examinations described 
localized muscle damage involving Muscle Groups II and XX, 
there was no mention of muscle damage in the October 2002 
examination report; and while the previous VA scar 
examinations found limitation of function of the left 
shoulder, there were no clinical findings describing the left 
side ranges of motion or any other limitation of function due 
to the service-connected disability in the October 2002 
examination report.  Furthermore, the examiner failed to 
provide precise measurements of the length and width of the 
scars.

In addition, the RO did not include any analysis of what 
Diagnostic Codes other than 7804 that might be applicable.  
Thus, Diagnostic Code 7805 was not considered.  Because the 
examiner failed to provide precise measurements of the length 
and width of the scars, it was impossible for the RO to 
correctly consider Diagnostic Code 7801 (2003).  The RO 
failed to differentiate between the scars that were 
superficial and those that were associated with underlying 
tissue damage.  The RO failed to consider the applicability 
of the holdings of the United States Court of Appeals for 
Veterans Claims in Esteban v. Brown, 6 Vet. App. 259 (1994), 
particularly in relation to the evidence of record detailing 
Muscle Group II and Muscle Group XX damage residual to the 
in-service back lacerations.  On remand, the RO must correct 
these deficiencies in its legal analysis.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim remaining on appeal and of what 
part of such evidence the RO will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the left scapula and the 
left lower back from any VA facility 
identified by the appellant, to the 
extent not already on file.  

3.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the left scapula and the 
left lower back from any private doctor 
and/or hospital identified in the 
evidence or record or by the appellant, 
to the extent not already on file.

4.  After the above development is 
completed, the RO should schedule the 
appellant for VA skin and muscle 
examinations in order to determine the 
current degree of severity of his back 
laceration disability and in particular 
to identify the muscle groups involved as 
a result of the in-service injury and to 
determine the severity of the resulting 
muscle injuries, if any.  The claims file 
must be made available to, and be 
reviewed by, the examiner(s) in 
conjunction with the examination(s).

Any special diagnostic studies deemed 
necessary should be performed, including 
the taking of color photographs of all of 
the service-connected left posterior 
chest wall scars.  The examiner(s) should 
describe all symptomatology due to the 
appellant's service-connected back 
laceration residuals.  Specific findings 
should be made with respect to the 
location, size (length, width, depth) and 
shape of any scars identified as a result 
of the examination(s) with a detailed 
description of any associated pain or 
tenderness as well as any limitations 
caused by any adhesions or nerve 
impairment, including impairment 
affecting motion and strength of the left 
upper extremity function or the lower 
left spinal area.  The rationale for all 
opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing (in degrees for each plane 
of motion), the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  

The examiner(s) should also describe the 
existence and severity of any upper left 
extremity and left lower back muscle 
atrophy, any incoordination, any weakened 
movement and any excess fatigability on 
use due to service-connected disability.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, loss of sensation, 
instability, weakness, or interference 
with weightbearing or gait, as well as 
pain and/or swelling on use.  The 
examiner(s) should clearly identify all 
symptomatology that can be associated 
with the laceration residuals.  The 
examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups due 
to service-connected lacerations.

(The examiner(s) should identify the 
particular muscle(s) involved, to include 
whether or not Muscle Groups II and XX 
are involved, and explain how the 
residuals have affected the functioning 
of each identified muscle.)

5.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

6.  Thereafter, the RO should re-
adjudicate the appellant's back 
lacerations claim.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and the 
applicable law, regulations and 
Diagnostic Codes considered pertinent to 
the issue currently on appeal, including 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), if applicable, and 38 C.F.R. 
§ 3.321.  All relevant evidence of record 
should be addressed.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



